PER CURIAM.
It appearing to the Court that the Honorable Emmet Glore has disqualified himself in the case of Lee Roy Thomas and Sylvia Thomas v. Homelite Corporation pending in the District Court of the Fourth Judicial District of the State of Montana, in and for the County of Missoula, and has remanded said cause to the Honorable E. Gardner Brownlee for further proceedings, and that the petition for writ filed herein has become moot; and
It being necessary to have further time to call in another judge or judges to assume jurisdiction, which necessarily will require further extensions of time for the purpose of hearing the motion for new trial, this cause will remain in abeyance in this Court until such time as a duly qualified District Judge assumes and exercises jurisdiction of the cause in the trial court.